Citation Nr: 1721093	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  08-10 081	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina
 
 
THE ISSUE
 
Entitlement to a total disability rating based on individual unemployability.
 
 
REPRESENTATION
 
Veteran represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
E. Ko, Associate Counsel


INTRODUCTION
 
The Veteran had active military service from January 1997 to October 1997. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board remanded this Veteran's case in March 2102, December 2013, September 2014, and December 2015 for further development. 

 
FINDINGS OF FACT
 
1.  The Veteran is service connected for right knee instability, evaluated as 30 percent disabling; right knee arthritis, evaluated as 20 percent disabling; and for scars of the chest and right knee, each evaluated as noncompensable.  The appellant's combined rating is 40 percent.

2.  The Veteran has completed two years of college with additional training as a unit secretary, a pharmacy tech, and a nurse aide.  She has occupational experience as a certified nursing assistant, line worker, packer/inspector, and laborer.

3.  The Veteran's service-connected disorders alone do not preclude her from securing and following all forms of substantially gainful employment that are consistent with her education and occupational experience. 
 
 
CONCLUSION OF LAW
 
The criteria for a total disability rating based on individual unemployability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.341, 4.3, 4.16, 4.18 (2016).

 

REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Duties to Notify and Assist
 
With respect to the claim decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Further, the Board finds that there has been substantial compliance with the remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).
 
Analysis
 
VA will grant a total disability rating based on individual unemployability when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with her education and occupational experience due to her service-connected disabilities.  See 38 C.F.R. §§§ 3.340, 3.341, 4.16.  "Substantially gainful employment" is employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered substantially gainful employment.  See 38 C.F.R. § 4.16(a).

A total rating for compensation purposes may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, the Veteran is service connected for right knee instability, evaluated as 30 percent disabling; right knee arthritis, evaluated as 20 percent disabling; and for scars of the chest and right knee, each evaluated as noncompensable.  She has a combined rating of 40 percent.  The appellant does not have a single service-connected disability ratable at 60 percent or more.  Therefore, the Veteran does not meet the criteria for a total disability rating based on individual unemployability pursuant to 38 C.F.R. § 4.16(a).  Nevertheless, even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, individual unemployability benefits may be granted on an extraschedular basis in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  See 38 C.F.R. § 4.16(b).   

For a veteran to prevail on a claim for a total disability evaluation based on individual unemployability due to service connected disorders, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In determining whether a veteran is entitled to a total disability rating based on individual unemployability due to service connected disorders, neither the veteran's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19.  

The record reveals that the Veteran completed high school before enlistment and completed two years of college in 2002.  She completed an associate's degree.  The record also shows that the Veteran received training as a unit secretary, a pharmacy tech, and a nurse aide.  Finally, the record reveals that the Veteran has been employed as a certified nursing assistant, line worker, packer/inspector, in the human services and customer services fields, and as a laborer.  She does report missing some days of work due to her service-connected right knee disabilities.  She reports last working in February 2016.
 
At an August 2007 VA examination the Veteran reported daily right knee pain accompanied by locking, instability, and swelling, and difficulty with standing and walking for long periods of time.  She reported experiencing flare ups related to physical activity.  The appellant denied receiving any specific treatment for her knee other than pain medication and using a knee brace on an as needed basis.  The examiner opined that the Veteran's right knee and chest scars did not limit motion or function.  
 
Following a May 2010 VA examination the examiner opined that there was no functional impact due to the Veteran's right knee and chest scars.  The examination revealed that the Veteran was unemployed and attending school. 
 
At an August 2010 VA examination the Veteran reported having almost daily right knee pain which was accompanied by intermittent locking, instability, swelling, as well as flare ups every other day.  The Veteran alleged that her right knee disabilities reportedly affected her ability to bend her right knee and climb stairs.  She took Tylenol and Motrin for moderate relief.  
 
In a June 2011 addendum opinion, the examiner opined that the Veteran's service-connected disabilities rendered her unable to secure and maintain substantially gainful physical employment.  However, the examiner also opined that she could secure and maintain substantially gainful sedentary employment.  The examiner noted that the appellant retained a full range of right knee motion.  
 
At a May 2012 VA examination the Veteran reported constant right knee pain accompanied by effusion and locking.  She described having flare ups twice a week, and that knee pain frequently disturbed her sleep.  She reported occasionally using a knee brace.  The examiner opined that the Veteran's right knee disabilities impacted her ability to work.  She claimed difficulty tolerating prolonged standing and walking more than 100 yards was painful.  The Veteran stated that she could no longer run for fitness, and that over the prior twelve months she experienced six days where her ability to move and leave her quarters easily was hampered.     
 
At a January 2014 VA examination the Veteran reported daily right knee pain accompanied by effusions.  She occasionally used a knee brace.  She reported difficulty tolerating prolonged standing and she alleged that walking more than 100 yards was painful.  The Veteran stated that she could no longer run for fitness, and that over the prior twelve moths she experienced several days a month of limiting pain and swelling  which decreased her ability to move and work effectively.  The examiner opined that the Veteran's right knee disabilities impacted her ability to work.  The examiner found that the Veteran had experienced several days a month of limiting pain and swelling during the prior 12 months, which decreased her ability to move and work effectively.  The examiner did not find that the appellant's knee disorders alone, or together with her scars, prevented all forms of substantially gainful employment.

The Board finds that the Veteran's service-connected disabilities do not prevent her from obtaining and maintaining substantially gainful employment.  While the evidence shows that the Veteran has some occupational impairment due to her service-connected disabilities, this only impacts her ability to perform physical work.  Indeed, the June 2011 VA examiner found that the Veteran could perform sedentary work with her disabilities.  Further, there is no indication from the record or the lay statements that she cannot perform sedentary work.   
 
The question of employability is ultimately one for the Board to decide and the findings of the VA examiners provide highly persuasive evidence regarding whether the Veteran's symptoms would cause any significant occupational impairment.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  The Board finds the VA examiners' opinions to be highly persuasive, as they were both based on in-person examinations of the Veteran and review of the claims file and medical records.  Further, these competent medical opinions are not contradicted by any medical opinion of record.  

The Veteran is competent to report pain and functional limitations resulting therefrom.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds that her complaints of pain are credible.  However, the most probative evidence is against the assertion that she is unable to obtain and maintain all forms of substantially gainful employment solely due to her service connected disorders.  
 
The Board is mindful the Veteran has had periods of unemployment and is currently unemployed.  However, the sole fact that the Veteran is unemployed or has difficulty obtaining employment is not the basis for an award of a total disability rating based on individual unemployability due to service-connected disorders.  The Board has reviewed the lay statements and medical records.  They do not show that the Veteran's service-connected disabilities alone preclude her from engaging in some form of substantially gainful employment.  
 
Accordingly, based on the preponderance of the evidence of record the Board finds that the Veteran's service-connected disabilities do not preclude her from obtaining or maintaining substantially gainfully employment consistent with her education and occupational experience.  See 38 C.F.R. § 3.340, 3.341, 4.16.  The claim is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
 
 
ORDER
 
Entitlement to a total disability rating based on individual unemployability is denied. 
 
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


